Citation Nr: 1419545	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-41 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a heart disorder.

2.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1965 to May 1972 with service in Vietnam from March 1967 to April 1968 and from June 1970 to June 1971.  The Veteran is in receipt of the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phonenix, Arizona.

A review of the Veterans Benefits Management System indicates that there are no documents at all regarding the Veteran.  Virtual VA contains duplicative records except for the Veteran's representative's April 2014 appellate brief.

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  VA denied the Veteran's original claim of service connection for a heart disorder in an August 1972 rating decision. The Veteran did not timely appeal or submit new and material evidence within one year of the rating decision.  

2.  The evidence received since the August 1972 rating decision is neither cumulative nor redundant of the evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received since the August 1972 rating decision that is sufficient to reopen the Veteran's claim of service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist have been fully satisfied because the claim is reopened and there is therefore no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

New and Material Evidence

In this case, the RO denied the Veteran's claim of service connection for a heart disorder in August 1972 due to the Veteran's failure to report for examination; thus at that time there was no evidence of a current disability or symptoms of a current disability.  The Veteran was advised of the decision and apprised of his right to respond stating his willingness to report for examination.  The next communication regarding this claim was received in January 2007, more than one year after the August 1972 rating decision; the Veteran did not appeal.  Additionally, the Veteran did not submit new and material evidence within one year.  The decision thus became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).  

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  "New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  When considered together, the evidence "must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).  

The Board finds that new evidence has been submitted since the 1972 rating decision.  Previously, service treatment records (STRs) reflected evidence of a heart disorder in service, but did not reflect evidence of a current disability because the Veteran failed to report for examination.  Since that time, newly of record is a July 2007 VA examination and the Veteran's February 2011 statement.  This new evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection because the February 2011 statement reflects that the Veteran is taking heart medications that could be prescribed for a heart disorder.  Additionally, the July 2007 VA examination includes the Veteran's reports of current heart symptoms.  This evidence relates to proving a current disability, which is an element of service connection.  38 C.F.R. §§ 3.303(a), 3.307, 3.309(e) (2013).  The Board therefore finds that the evidence submitted is new and material and that the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received to reopen the Veteran's claim of service connection for a heart disorder, the appeal to this extent is allowed. 


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Here, a remand is required to obtain private medical records and a VA examination.

First, the Veteran's February 2011 statement reflects that he has sought private medical treatment from Dr. L. and Dr. M. for his cardiac symptoms.  These private medical records are not contained in the claims file.  There is no evidence that these records were attempted to be obtained or are unavailable.  It is therefore necessary to obtain these records.

Second, it is necessary to schedule the Veteran for a VA examination.  The record reflects that the Veteran was provided a VA examination in July 2007.  At that time, the examiner found that the Veteran had no significant arrhythmia and did not have any other heart disorder.  Subsequently, ischemic heart disease was added to the regulations as a presumptive disorder associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Additionally, a subsequent February 2011 statement from the Veteran indicated that he was taking several cardiac medications.  Although the Veteran was scheduled for a VA examination in September 2013, he failed to appear.  A September 2013 letter informed the Veteran that a VA examination would be scheduled.  There is a note in the claims file that the Veteran "refused exam this location."  Nothing in the record clarifies this statement.  Without any clarification or the letter of notice of this examination in the file, the Board will not presume administrative regularity in this case.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Furthermore, this note stating that the Veteran refused examination was dated three days after the letter informing the Veteran that an examination would be scheduled at some point in the future.  It is therefore necessary to provide proper notice to the Veteran and then obtain a VA cardiological examination in this case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his heart disorder.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file including records from Dr. L. and Dr. M. as specified in the February 2011 statement from the Veteran.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Any ongoing VA treatment records must be obtained and associated with the paper or virtual claims file.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed heart disorder. The entire claims file (i.e., both the paper and electronic claims files a) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  


The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the --- was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of an in-service - and of ----.  The examiner must also specifically address the --- contained in the Veteran's STRs.  



The VA examiner is requested to provide opinions as to the following:

a.  Does the Veteran have a current diagnosis of ischemic heart disease?

b.  If not, does the Veteran have any other heart disorder diagnosis?  

c.  If so, for each diagnosed heart disorder, provided an opinion regarding whether it is at least as likely as not (50 percent or greater) related to service.  

In rendering these opinions, the VA examiner is to consider the Veteran's lay statements dated in August 2007 and February 2011, including that he has experienced intermittent symptoms beginning in service until the present and that he experienced an episode which led to unconsciousness in 2007.  In addition, the examiner must address all relevant service treatment records including the February 1967 chest X-ray, February 1967 cardiology record, May 1972 electrocardiograph, December 1966 echocardiogram,  June 1966 echocardiogram, January 1967 and February 1967 treatment records,  March 1971 report of medical examination recording that the Veteran had had several episodes of paroxysmal atrial tachycardia five years prior (at which time the Veteran had a negative workup and normal EKG), but had not had any episodes since that time, a June 1966 report of medical examination, and an October 1965 report of medical examination.  The examiner is also asked to comment on the findings of the July 2007 VA cardiology examination.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


